Citation Nr: 0119642	
Decision Date: 07/30/01    Archive Date: 08/07/01

DOCKET NO.  00-24 374A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to waiver of recovery of an overpayment of death 
pension benefits in the calculated amount of $4,535.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran had active military service from March 1951 to 
January 1953; he died in March 1996.  The appellant is his 
surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from decisions of the Department of Veterans Affairs (VA) Los 
Angeles Regional Office (RO) Committee on Waivers and 
Compromises (the Committee) which denied waiver of recovery 
of an overpayment of death pension benefits in the calculated 
amount of $4,535.  As the appellant has not questioned the 
validity of the debt at issue here, such question need not be 
examined further.  See Schaper v. Derwinski, 1 Vet. App. 430, 
434 (1991).


FINDINGS OF FACT

1.  The RO has calculated that the appellant was paid $4,535 
in death pension benefits to which she had no legal 
entitlement. 

2.  The appellant's indebtedness did not result from fraud, 
misrepresentation, or bad faith.

3.  Recovery of the overpayment of death pension benefits in 
the calculated amount of $4,535 would cause undue hardship to 
the appellant and would be against the principles of equity 
and good conscience.




CONCLUSION OF LAW

Waiver of recovery of the overpayment of death pension 
benefits in the calculated amount of $4,535 is warranted.  38 
U.S.C.A. §§ 5107, 5302 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
1.963(a), 1.965(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board concludes that although the 
appellant's claim was decided by the RO before enactment of 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), a remand for additional action by 
the RO is not warranted.  In light of this favorable 
decision, the Board finds no prejudice to the appellant in 
proceeding with her appeal at this time.  Bernard v. Brown, 4 
Vet. App. 384, 390-92 (1993).

I.  Factual Background

The record shows that in April 1996, the appellant submitted 
an application for death pension benefits on which she 
indicated that she had no assets or income from any source.

By May 1996 letter, the RO notified the appellant that she 
had been awarded death pension benefits, effective from April 
1, 1996.  She was advised that the rate of her pension was 
based on her reports of no countable income.  She was further 
advised that she was responsible for notifying VA immediately 
of any changes in her income.

In March 1997, the appellant contacted the RO and advised 
that she had just received notice that she was to receive 
$132 in monthly pension benefits from the veteran's former 
employer, beginning in March 1997.  She requested that the RO 
take appropriate action to adjust her award.  By letter dated 
later that month, the RO adjusted the appellant's pension 
award to reflect her $132 monthly income.  

Thereafter, the RO discovered that the appellant had received 
unearned income in 1996, which had not been previously 
reported.  By September 1999 letter, the RO notified the 
appellant that they proposed to retroactively terminate her 
pension, effective April 1, 1996, based on the discovery of 
the previously-unreported unearned income.  The RO indicated 
that, based on its estimation, the appellant had a net worth 
of $50,260, in order to receive unearned income in the amount 
of $2,513.  

In response to the RO letter, the appellant explained that, 
while she had received that income in 1996, she had used it 
to pay the veteran's burial expenses and that her children 
had taken the balance of the money.  She stated that she had 
depleted and closed the account prior to applying for VA 
pension benefits in April 1996, and that she had received no 
interest income since that time.  However, she indicated that 
she continued to receive $132 monthly from her husband's 
pension, as well as an additional monthly pension payment of 
approximately $92, which she had forgotten to report.  

Despite the appellant's explanations, by December 1999 
letter, the RO advised her that her death pension benefits 
had been retroactively terminated, effective April 1, 1996.  
She was further advised that such action had resulted in an 
overpayment of death pension benefits in the amount of 
$16,832.

The following month, the appellant's request for a waiver of 
the $16,832 overpayment was received at the RO.  She 
indicated that repayment of the debt would result in 
financial hardship.  In her request, she again explained that 
she had used the money received in 1996 to pay her husband's 
funeral expenses, prior to filing for VA death pension 
benefits, and had received no such income since that time.  
She also indicated that she thought she had previously 
reported that additional $92 monthly pension income, but 
apparently did not as she was overwhelmed by her husband's 
death.  

In support of her claim, the appellant submitted a Financial 
Status Report showing monthly income in the approximate 
amount of $224, and monthly expenses in the amount of $663, 
consisting of $136 in real estate taxes, $150 in food, $95 in 
utilities and heat, $100 for transportation expenses, and 
$182 in health insurance.  

In February 2000, the RO reinstated the appellant's death 
pension benefits, effective April 1, 1996, albeit at a lower 
rate to reflect the previously unreported $92 monthly pension 
income.  The RO actions resulted in reduced overpayment in 
the calculated amount of $4,520.  The record reflects that 
the appellant paid this debt in full.  By June 2000 decision, 
the Committee denied her request for a waiver of the 
overpayment, finding that the appellant was at fault in the 
creation of the debt. 

The appellant appealed the RO determination, again 
emphasizing that it was a financial hardship to repay the 
debt.  She explained that she had used a credit card to 
obtain the money to repay her VA debt, and now the credit 
card company was charging her interest at 19% on the debt.  
In support of her appeal, she submitted another Financial 
Status Report showing monthly income of about $229, and 
monthly expenses of $599, consisting of $133 in housing 
costs, $100 in food, $84 in utilities and heat, $100 for 
transportation expenses, $182 in health insurance expenses, 
and $100 in monthly installment debt payments.

Thereafter, the RO apparently amended the appellant's 
pension, effective May 1, 2000, to reflect the receipt of 
additional income.  The RO actions resulted in an additional 
overpayment in the amount of $15, bringing the total amount 
of the appellant's debt to $4,535.

In November 2000, the Committee denied the appellant's 
request for a waiver of the $4,535, finding that although she 
had not committed fraud or bad faith in the creation of the 
debt, financial hardship had not been shown as her financial 
picture was "unclear."  

II.  Law and Regulations

In general, the surviving spouse of a veteran is entitled to 
receive nonservice-connected VA death pension benefits if the 
veteran had qualifying service and the surviving spouse meets 
the net worth requirements of 38 C.F.R. § 3.274 and has an 
annual income not in excess of the applicable maximum annual 
pension rate specified in 38 C.F.R. § 3.23.  38 U.S.C.A. § 
1541(a); 38 C.F.R. § 3.3(b)(4).

As VA death pension benefits are based in part on income and 
net worth, a person who is receiving such benefits is 
required to report to VA in writing any material change or 
expected change in his or her income, net worth, or other 
circumstance that affects the payment of benefits.  38 
U.S.C.A. § 1506; 38 C.F.R. §§ 3.277, 3.660 (2000).  
Overpayments created by the retroactive discontinuance or 
reduction of pension benefits will be subject to recovery 
unless waived.  38 C.F.R. § 3.660(a)(3).

Under the applicable criteria, a request for waiver of an 
indebtedness shall only be considered if it is made within 
180 days following the date of a notice of indebtedness and 
of the right to request a waiver, by VA to the debtor.  38 
U.S.C.A. § 5302 (West 1991); 38 C.F.R. § 1.963(b)(2) (2000).

Recovery of overpayment of any benefits made under laws 
administered by the VA shall be waived if there is no 
indication of fraud, misrepresentation, or bad faith on the 
part of the person or persons having an interest in obtaining 
the waiver and recovery of the indebtedness from the payee 
who received such benefits would be against equity and good 
conscience.  38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.963(a), 
1.965(b).  In other words, any indication that the appellant 
committed fraud, misrepresentation of a material fact, or bad 
faith in connection with her receipt of VA benefits precludes 
the Board from granting a waiver of recovery of the 
overpayment.  This parallels the "clean hands" doctrine 
familiar in equity cases:  only if the appellant is free from 
all taint of fraud in connection with her claim for benefits 
may waiver on account of "equity and good conscience" be 
considered.  See Farless v. Derwinski, 2 Vet. App. 555 
(1992).

The standard of "equity and good conscience" will be 
applied when the facts and circumstances in a particular case 
indicate the need for reasonableness and moderation in the 
exercise of the Government's rights.  38 C.F.R. § 1.965(a) 
(2000).  In such a determination, consideration will be given 
to six elements which include the degree of fault of the 
debtor; a balancing of fault between the debtor and VA; 
whether recovery of the overpayment would cause undue 
financial hardship to the debtor, or result in unjust 
enrichment; and whether repayment of the debt would defeat 
the purpose for which it was intended.  38 U.S.C.A. § 5302 
(West 1991); 38 C.F.R. § 1.965 (2000).

III.  Analysis

Initially, the Board concludes that the appellant timely 
applied for waiver of recovery of the overpayment of her 
death pension benefits, as her request was clearly made 
within 180 days following notification of the indebtedness.  
Thus, she meets the basic eligibility requirements for a 
waiver of recovery of her VA indebtedness, and her request 
must be considered on the merits.  38 U.S.C.A. § 5302(a); 38 
C.F.R. § 1.963.

Turning to the merits of her waiver request, the Board notes 
that RO considered the facts in this case, and concluded that 
the appellant had not demonstrated fraud, willful 
misrepresentation, or bad faith in the creation of the 
overpayment now at issue.  Notwithstanding the RO finding, 
the Board must render an independent determination on this 
point.  See Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  
After reviewing the record, the Board can find no evidence 
whatsoever that the appellant's failure to report her income 
was fraudulent or undertaken with any intent to obtain 
government benefits to which she was not entitled.  Thus, no 
legal bar to the appellant's waiver request is present.  Id.

As the Board has found that the appellant's actions did not 
represent fraud, misrepresentation or bad faith, the next 
issue which must be addressed is whether collection of the 
debt would be contrary to the principles of equity and good 
conscience.

The standard of "equity and good conscience" will be 
applied when the facts and circumstances in a particular case 
indicate the need for reasonableness and moderation in the 
exercise of the Government's rights.  In making such 
determination, consideration is given to six elements, 
including:  the degree of fault of the debtor; a balancing of 
fault between the debtor and VA; whether recovery of the 
overpayment would cause undue financial hardship to the 
debtor, or result in unjust enrichment; and whether repayment 
of the debt would defeat the purpose for which it was 
intended.  38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. § 1.965 
(2000).

On consideration of all the factors set out in 38 C.F.R. § 
1.965, the Board finds that that the element of undue 
hardship is controlling in this case.  The appellant's 
monthly income is clearly insufficient to cover her monthly 
expenses for basic necessities.  Thus, there is no question 
that it would create a hardship for the appellant if she is 
required to repay her VA debt.  38 C.F.R. § 1.965(a)(3) 
(2000).  

In addition, the Board finds that recovery of the debt at 
issue here would defeat the purpose for which death pension 
benefits are intended.  38 C.F.R. § 1.965(a)(4) (2000).  The 
pension benefits awarded the appellant are derived from a 
needs-based program intended to assure that beneficiaries are 
able to meet their basic needs.  While she currently receives 
an extremely modest pension income, recovery of the 
overpayment would in large measure defeat the purpose of the 
benefits originally authorized.  In other words, requiring 
the appellant to repay her VA debt would result in her having 
to do without basic necessities.

After carefully weighing all relevant factors set forth in 38 
C.F.R. § 1.965, the Board finds that the circumstances of 
this case indicate a need for reasonableness and moderation 
in the exercise of the Government's right to collect the debt 
charged to the appellant.  Accordingly, the Board concludes 
that recovery of the $4,535 overpayment would be against 
equity and good conscience.  38 U.S.C.A. § 5302.


ORDER

Waiver of recovery of an overpayment of VA pension benefits 
in the calculated amount of $4,535 is granted.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

 

